   
 
 
  
    
  
   
   
   
   
 
  
  
  
   
 
   
  
  
   
   
  
   

os
AO 106 (Rev. OHSeAPPIEGiMALOBIGOLBR Document 1 Filed 08/29/19 Page 1 of 19’ Ragpi eS TRIce

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 2:19-MJ-166

Devices listed on Attachment A

i

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A
located in the NORTHERN District of TEXAS , there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21, USC, Sections 841(a) Possession with Intent to Distribute a Controlled Substance

(1)
The application is based on these facts:

SEE AFFIDAVIT

wm Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

 

 

_/
7 Appicant's signature
Randy Mincher, DEA TFO
Printed name and title
Sworn to before me and signed in my presence.
ac 8/09/19 Awe Gyn ROME-
JudBé ’s signature

City and state: AMARILLO, TEXAS Lee Ann Reno, U.S MAGISTRATE JUDGE

 

 

Printed name and title
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 2of18 PagelD 2

Attachment A

Property to Be Searched

Silver in color Mac Book Air model number A1564 and serial number:
CO2M71LPF5N8

DEA Non Drug Exhibit N-18 described as a black in color iPhone (Photo Attached)

DEA Non Drug Exhibit N-19 described as an iPhone iPhone in a white and sparkle
colored plastic case (Photo Attached)

DEA Non Drug Exhibit 20 described as a red in color iPhone (Photo Attached)

All seized from Joseph HINOJOSA and Diana ORTIZ on or about August 8, 2019 in
Amarillo, Texas.

 
 

19-mj-00166-BR Document1 Filed 08/29/19 Page 3of18 PagelD 3

Case 2

 

 

 
 

19-mj-00166-BR Document1 Filed 08/29/19 Page4of18 PagelD 4

Case 2

 

 
 

19-mj-00166-BR Document1 Filed 08/29/19 Page5of18 PagelD5

Case 2

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 6of18 PagelD 6

ATTACHMENT “B”
LIST OF ITEMS TO BE SEARCH FOR AND SEIZED

Property to be Searched and Seized

All electronic records relating to violations of Possession with Intent to Distribute
a Controlled Substance, in violation of Title 21, United States Code, Section
841(a)(1), including:

Text messages;

E-mail messages;

Voice mail messages;

Internet browsing history;

Historical location (GPS) data;

Photos;

Video;

Audio files;

Calendars;

Word processing documents;
Spreadsheets;

Text files;

Contact names and telephone numbers;
Incoming and outgoing call logs; and
Forensic evidence that establishes how the device was used, the purpose of
its use, who used it, and when it was used.

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 7of18 PagelD 7

2:19-MJ-166
AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR SEARCH WARRANT

I, Randy Mincher, a Task Force Officer with the Drug Enforcement

Administration, do depose and say:
Affiant’s Qualifications

1. Ihave been a Task Force Officer (TFO) with the Drug Enforcement
Administration (DEA) since December 2015. I have received basic training from the
Amarillo Police Department, Texas Department of Public Safety (DPS), Midwest
Counter Drug Training Center, Texas Narcotics Officers Association and several other
organizations. I am currently assigned as a Task Force Officer (TFO) with the DEA’s
Amarillo High Intensity Drug Trafficking Area (HIDTA) Group. My duties include, but
are not limited to, investigating drug trafficking organizations responsible for the money
laundering, smuggling, distribution, and transportation of quantities of illegal controlled
substances into and across the United States. Concurrent with my assignment to the
Amarillo DEA Task Force, I am employed as a police officer with the Amarillo Police
Department and have been so employed for the past 14 years. For the last seven years at
the Amarillo Police Department, I have been assigned to the Amarillo Police Department
Narcotics Unit. I have personally initiated and conducted numerous narcotics
investigations, including multiple-defendant organized crime cases.

This affidavit is intended to show only that there is probable cause for the
requested warrant and does not set forth all of my knowledge about the matters related to

the warrant.

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 8of18 PagelD 8

Source of Affiant’s Information
2. I make this affidavit based upon personal knowledge derived from my
participation in this investigation and upon information I believe to be reliable from the
following sources:
A. my experience investigating the distribution of illegal controlled substances
and the laundering and transportation of drug proceeds;
B. oral and written reports, and documents about this investigation that I have
received from members of the DEA and the Amarillo Police Department;
C. discussions I have had personally concerning this investigation with federal
and state investigators who are experienced in investigating criminal
organizations involved in drug trafficking;
Purpose of this Affidavit
4. The information contained in this Affidavit is submitted for the sole purpose of
supplying probable cause for the issuance of a search warrant for the subject electronic
communications devices. As shown in the following paragraphs, this devices is being
used in furtherance of narcotics trafficking. There is probable cause to believe that
evidence and instrumentalities of the offenses described herein continue to be located in
the subject electronic communications devices. The warrant is also being sought to
discover evidence pertaining to: (1) possession with intent to distribute a controlled
controlled substance namely methamphetamine, in violation of Title 21, United States

Code, Section 841(a)(1).

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page9of18 PagelD 9

Devices to be Searched
5. I declare that the facts contained in this Affidavit show that there is probable

cause to search the following electronic communications devices:

a. There is in Potter County, Texas, a suspected electronic communications
devices (hereinafter referred to as “suspected devices”) and more
specifically described as:

Silver in color Mac Book Air model number A1564 and serial number:
C02M71LPF5N8

DEA Non Drug Exhibit N-18 described as a black in color iPhone

DEA Non Drug Exhibit N-19 described as an iPhone iPhone in a white and
sparkle colored plastic case

DEA Non Drug Exhibit 20 described as a red in color iPhone
The suspected devices are currently secured at the Amarillo HIDTA office
located at 205 Southeast 5th Avenue, Amarillo, Texas but will soon be
moved to the DEA Non Drug Evidence Custodian in Lubbock, Texas.

b. The suspected devices are owned or was in the possession of Joseph
HINOJOSA and Diana ORTIZ on or about August 8, 2019.

c. The suspected devices which contains the data and information sought is
currently in the care, custody, control and management of the members of

the Amarillo DEA.

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 10o0f18 PagelD 10

Electronic Storage and Forensic Analysis

6. A wireless telephone (or mobile telephone, or cellular telephone) is a handheld
wireless devices used for voice and data communication through radio signals. These
telephones send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional “land line” telephones. A
wireless telephone usually contains a “call log,” which records the telephone number,
date, and time of calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic “address books or
contacts;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; recording and maintaining
important notes and records; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device.

7. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensic tools. Examining data stored on
devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 11o0f18 PagelD 11

8. There is probable cause to believe that things that were once stored on the

devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that files or
remnants of such files can be recovered from electronic devices months or
even years after they have been downloaded onto a storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to a storage medium can
be stored for years at little or no cost. Even when files have been deleted, they
can be recovered months or years later using forensic tools. This is so because
when a person “deletes” a file on an electronic device, the data contained in the
file does not actually disappear; rather, that data remains on the storage
medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space
or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are
overwritten. In addition, an electronic device’s operating system may also
keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, storage media on these electronic
devices contain electronic evidence of how a device has been used, what it has
been used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts from
operating system or application operation, file system data structures, and

virtual memory “‘swap” or paging files. Users of electronic devices typically

 
 

Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 12o0f18 PagelD 12

do not erase or delete this evidence, because special software is typically
required for that task. However, it is technically possible to delete this
information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

9. As further described in Attachment B, this application seeks permission to
locate not only electronically stored information that might serve as direct evidence of the
crimes described in the warrant, but also forensic evidence that establishes how the
electronic devices were used, the purpose of its use, who used it, and when it was used.
There is probable cause to believe that this forensic electronic evidence might be on the
electronic device because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information
such as online nicknames and passwords. Operating systems can record
additional information, such as the attachment of peripherals, the attachment

of USB flash storage devices or other external storage media, and the times

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 130f18 PagelD 13

the device was in use. System files can record information about the dates
files were created and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of
their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data
stored on an electronic device is evidence may depend on other information
stored on the device and the application of knowledge about how a device
behaves. Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular

thing is not present on a storage medium.

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 140f18 PagelD 14

Facts in Support of Probable Cause

Affiant does believe that searching the devices identified in this affidavit is likely
to produce evidence that the offenses described herein has been, is, or will be committed
and that the person or persons and/or the suspected party has committed, is committing,
or will commit the offenses.
10. On August 8, 2019 a cooperating individual provided information to the Amarillo
Police Department and DEA that a subject identified as “Joe” was distributing pound
quantities of methamphetamine in the Amarillo, Texas area. The cooperating individual
identified “Joe” as Joseph HINOJOSA from known photographs of HINOJOSA. The
cooperating individual explained they would be meeting with HINOJOSA to receive
approximately one half pound of methamphetamine. The information provided by the
cooperating individual was corroborated by law enforcement through recorded controlled
telephone calls and text messages. TFO Mincher believes the information provided by the
cooperating individual was reliable due to the steps taken by law enforcement to
corroborate the cooperating individuals information.
11. At approximately 9:55 p.m. law enforcement conducting physical surveillance
observed HINOJOSA arrive to the parking lot of the United Supermarket located at 4701
South Washington, Amarillo, Texas where HINOJOSA believed he was meeting the
cooperating individual to deliver methamphetamine. HINOJOSA was taken into custody
and found in possession of approximately one half pound of a crystalline substance that

field tested positive for the presence of methamphetamine. In the vehicle with

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 15o0f18 PagelD 15

HINOJOSA was HINOJOSA’s girlfriend Diana ORTIZ. At the time of HINOJOSA’s

arrest he was found in possession of a red in color iPhone.

12. After HINOJOSA was taken into custody a search warrant was executed at his
residence located at 4202 South Hayden, Amarillo, Texas. During a search of the
residence approximately five (5) pounds of methamphetamine was located inside of the
residence along with several firearms, body armor and U.S. currency. The amount of
methamphetamine located in possession of HINOJOSA is indicative of distribution and

not mere possession.

13. During a recorded mirandized interview with HINOJOSA, HINOJOSA admitted
to selling methamphetamine and possession of the methamphetamine located inside of
the residence. HINOJOSA during the interview provided consent to TFO Mincher for the
search of the red iPhone in his possession at the time of his arrest. HINOJOSA admitted
the red iPhone was utilized by HINOJOSA to communicate with HINOJOSA’s co-
conspirators involved in the distribution of methamphetamine. TFO Mincher when
conducting a cursory search of the iPhone observed a video of what appeared to be

HINOJOSA handling one of the firearms located inside of HINOJOSA’s residence.

14. During a recorded and Mirandized interview of ORTIZ, ORTIZ denied any
involvement with the possession or distribution of methamphetamine. ORTIZ when

asked about her cellphone denied knowing where the cellphone was located.

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 16o0f18 PagelD 16

15. | During the search of HINOJOSA’s residence at 4202 South Hayden Street,
Amarillo, Texas, DEA TFO Jose Barron located a silver in color Mac Book Air and a
black iPhone in the southwest bedroom of the residence. The southwest bedroom of the
residence is the same bedroom where approximately five (5) pounds of
methamphetamine was located and the bedroom HINOJOSA identified as being his

room.

16. During a search of the residence a white in color iPhone with a plastic case was
found in possession of a child that was located inside of the residence at 4202 South
Hayden, Amarillo, Texas. The child identified the iPhone as belonging to their mother
Diana ORTIZ. TFO Mincher believes ORTIZ’s cellphone will likely contain evidence of
or knowledge of HINOJOSA’s drug trafficking activities as well as ORTIZ’s knowledge
and involvement. The cooperating individual stated that ORTIZ accompanied
HINOJOSA when HINOJOSA was delivering methamphetamine to the cooperating
individual. This was corroborated by ORTIZ being in the vehicle with HINOJOSA in the
parking lot of the United Supermarket on August 8, 2019. The methamphetamine located
at the residence at 4202 South Hayden Street, Amarillo, Texas, was located on the closet
floor of the southwest bedroom that was shared by ORTIZ and HINOJOSA. The
methamphetamine was laying in a position that did not appear HINOJOSA was trying to
hide it from ORTIZ. Also located in the kitchen of the residence were bowls of a

crystalline substance and bottles of a dietary supplement TFO Mincher knows is

 
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 17of18 PagelD 17

commonly utilized in the processing or dilution of methamphetamine. These bowls were

in an area that would be accessible to ORTIZ.

Conclusion

Your Affiant submits that based upon the above facts, there is probable cause to
believe that Joseph HINOJOSA and Diana ORTIZ have committed the offenses of
Possession with Intent to Distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1). I further believe that there is probable cause to
believe that evidence, contraband, fruits of crime, items illegally possessed, and property
designed for use, intended for use, and used in committing this crime (as itemized in
Attachment B to the Application for Search Warrant) will be found in the following
devices:
Silver in color Mac Book Air model number A1564 and serial number: CO2M71LPF5N8
DEA Non Drug Exhibit N-18 described as a black in color iPhone
DEA Non Drug Exhibit N-19 described as an iPhone iPhone in a white and sparkle
colored plastic case

DEA Non Drug Exhibit 20 described as a red in color iPhone.
Case 2:19-mj-00166-BR Document1 Filed 08/29/19 Page 180f18 PagelD 18

Accordingly, I respectfully ask for a warrant to search the devices under Rule 41
of the Federal Rules of Criminal Procedure. =
Zana __
Randy Minetér

Task Forée Officer
Drug Enforcement Administration

SUBSCRIBED AND SWORN TO BEFORE ME on this ae Hay of August, 2019.

Loe An Rene

Lee Ann Reno
UNITED STATES MAGISTRATE JUDGE

(Luadifei Su

Anna Marie B
Assistant Uni ie sie es Attorney

 
